Title: Thomas Jefferson to John Wayles Eppes, 18 September 1812
From: Jefferson, Thomas
To: Eppes, John Wayles


          Dear Sir Monticello Sep. 18. 12.
          I deferred answering your letter of July 11 because I had learnt there were several points of difference of opinion between mr T. E. Randolph and yourself as to the conditions of the lease of Pantops, & I thought it proper that these should be explained & settled between yourselves before a third party intervened. I wrote to mr Randolph accordingly, to ask his understanding of the lease that I might communicate it to you for a collation of it with your ideas. a journey he made to Richmond retarded his explanations, till I heard you had set out to the Springs. he called on me in person on his return from Richmond, & communicated his papers to me. altho I believe I had put the lease into form at your request & according to your instructions, yet I had forgotten it’s conditions, & had taken up an idea that it was copied from mine to my tenants. I found it however very different, inasmuch as with the single restriction of putting corn into the same field but once in 5. years, & tobo but once into newly cleared lands, it permitted their constant cultivation in any thing else whatever. whereas my leases had required two years in 5. of clover or rest, and restrained clearings to mutual consent. mr Randolph differs from you in two very important points. 1. he claims a renewed lease for 7. instead of 5. years, and if he shewed me all the papers on which the question hangs I confess his right appears to be strong. 2. notwithstanding the provision against alienating the lease, he claims the right to take a partner in it, and accordingly has taken a mr Fagg into partnership, who is to bring in an equal number of labourers, & to whom he has conveyed an undivided interest in all his rights in the lease, which is to be worked in common under the superintendance of Fagg. on the same ground, if they are right, they may associate as many as they please, & there being no restriction on their clearing the whole may be cut down, & so worked for 7. years as to be entirely destroyed. for they plough up & down hill in the old way, exploded by every man hereabouts who has any tenderness for his lands, in which in heavy rains carry off all the soil between every corn row. and I have no doubt that the unexampled rains of this summer have reduced the land one fourth in value. I have never heard of mr Randolph’s proposing to continue enlarging the force employed, but I am told his partner has said they shall extend it to 40. hands & cut down every foot of tendable land. if this be done & tended closely for 7. years by up & down ploughing, the purchaser who should recieve the lands then would find he had truly purchased a pig in a pouch. mr Randolph offered to give up his lease for 1000.D but this was really asking 1000.D. for nothing & he has now put it out of his own power to give it up on any terms. I think him entirely wrong mistaken as to his right to take in a partner under the character of an overseer; but and I am of opinion he may be enjoined against it. but he is encouraged by the opinion of some who think it no assignment but a mere employment of an overseer at half shares instead of a smaller share; an evasion which common sense in my judgment condemns. the question however should be promptly settled between you. he would probably arbitrate it: but if his partner refuses, and an injunction seems to be the most effectual remedy.
          To these embarrasments, affecting the value of the lands, are added some other considerations of weight with me. altho’, were I to live thro’ the term proposed for the paiments, I know I could make them with punctuality, yet as the ordinary chances of life render this improbable, I should be very unwilling to expose yourself or Francis to delays or risks which might happen after my death, and equally unwilling to leave such a burthen of debt on a divided estate. and on the whole, I should see my way clearer by changing the proposition between us into another form. it seems from your letter as if it would now be more agreeable that this provision should be transferred from Albemarle to Bedford: and I am willing to make the transfer now by exchange as if originally made there. on examination of my tract there I find I can lay off a parcel of about between 770. & 80 acres, adjacent to the one on Buffalo formerly laid off, divided from the residue of my tract by a small creek or branch, called Tomahawk which runs entirely across it, and which altho’ wanting a few acres to be equal in quantity to Pantops, would command a higher price at market, lands being one fourth dearer there than in Albemarle. but I would at a future day engage to make it up equal in quantity also. there is a handsome little tract of 100 or two acres, belonging to Cobbs adjoining this part of my land, and elbowing into it disagreeably. this I wish to buy as soon as it can be done, and it would enable me conveniently to make up the deficiency, or it could be done by crossing the creek. besides, if we make this exchange and Francis should settle on it, it would certainly be my intention to add to it the dwelling house I have built there. it is an Octagon of 50.f. diameter, of brick, well built, will be plaistered this fall, when nothing will be wanting to finish it compleatly but the cornices and some of the doors. when finished, it will be the best dwelling house in the state, except that of Monticello; perhaps preferable to that, as more proportioned to the faculties of a private citizen. I shall probably go on with the cornices and doors at my leisure at Monticello, and in planting & improving the grounds around it. I have paid between 3. & 4000 Dollars cash for the building, besides doing all the planter’s work, which is fully the half. so that it’s cost may be very moderately rated at 6000.D. out of the lands South of Tomahawk, I should have to reserve 4. or 5. acres, from it’s entrance into Blackwater down to my line for a canal & site for a mill & threshing machine I am about building there. the stream is very meagre, the head springs all rising in my own lands: but it may thro’ a good part of the year grind for a family. there are on these lands about 100. acres cleared; 67. of them originally fine, but very old. they have now been at rest 4. or 5. years, & I am about taking them again into my rotation. the rest are fresh & of first quality, and I shall from time to time make clearings adjacent until the actual exchange of possession. of these lands South of Tomahawk (not quite 2000. as) the parcels of 534, 380. and 183. (making nearly 1100) are prime tracts. the two other parcels of 243. & 557. acres were taken up by mr Wayles. they lie generally level, the best of them kind for manure, and small grain, the worst poor; but what is the proportion of the poor to the better part, I do not know, having never been over it, and giving this account from the information of my overseers & neighbors. the plat I now inclose shews the position of the Buffaloe tract within the yellow lines, of the exchange tract South of Tomahawk within the red lines, and of the house on the North side of the branch. but the points in difference between mr Randolph & you, must be settled in your name, as I would not wish to intrude myself into a difference with a neighbor & friend. if you will write to him your understanding of the lease, he will write you his, and this will shew what are the issues between you, and how you may settle them.
          I was one day after you on the road from Bedford, by which I learnt your return, and send this answer by the first post after my getting home. present my respects to mrs Eppes, my love to Francis h whom we are expecting to come on to school soon, and accept assurances of my affectionate esteem & respect. 
          
            Th:
            Jefferson
        